Citation Nr: 1329217	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-43 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether the reduction of the evaluation of the Veteran's 
service-connected traumatic arthritis of the cervical spine 
with disc disease from 40 percent to 20 percent, effective 
May 1, 2010, was proper. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
October 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2010 decision by the RO in Cleveland, 
Ohio that reduced the rating for the Veteran's service-
connected traumatic arthritis of the cervical spine with 
disc disease from 40 to 20 percent.  

A videoconference hearing was held before the undersigned 
Veterans Law Judge of the Board in June 2012.  A transcript 
of this hearing is of record.

Additional pertinent evidence was received from the Veteran 
in June 2012.  As the Veteran has waived initial RO review 
of this evidence, the Board will consider it.  38 C.F.R. 
§ 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1975 rating decision, the RO granted 
service connection and a 10 percent rating for degenerative 
arthritis of the cervical spine, effective October 25, 1974.

2.  In a May 1995 rating decision, the RO granted an 
increased 20 percent rating for traumatic arthritis of the 
cervical spine, effective February 21, 1995.

3.  In an April 1999 rating decision, the RO granted an 
increased 40 percent rating for traumatic arthritis of the 
cervical spine with disc disease, effective December 14, 
1998, finding that the disability encompassed the cervical 
spine and associated radiculopathy of the upper extremities.

4.  The 40 percent evaluation for traumatic arthritis of the 
cervical spine with disc disease was in effect from December 
14, 1998 to May 1, 2010, a period of more than five years. 

5.  In a November 2009 rating decision, the RO proposed a 
reduction in the rating for the Veteran's service-connected 
traumatic arthritis of the cervical spine with disc disease 
from 40 percent to 20 percent.  After the proposed 
reduction, the Veteran was given 60 days to present 
additional evidence and was notified at his address of 
record. 

6.  In a January 2010 rating decision (final reduction), the 
RO reduced the 40 percent rating for traumatic arthritis of 
the cervical spine with disc disease to 20 percent, 
effective May 1, 2010, in accordance with the criteria set 
forth in Diagnostic Codes 5242-5243. 

7.  The VA examination upon which the reduction was based 
was as full and complete as previous examinations. 

8.  Based on the record, sustained improvement in the range 
of motion of the cervical spine disability is shown; 
incapacitating episodes of intervertebral disc syndrome 
(IVDS), as defined by regulation, are not shown.

9.  The Board finds that the reduction of the Veteran's 
disability rating, for traumatic arthritis of the cervical 
spine with disc disease, from 40 percent to 20 percent, was 
made in compliance with applicable due process laws and 
regulations, and was supported by the evidence as a whole 
contained in the record at the time of the reduction. 




CONCLUSION OF LAW

The reduction in disability for traumatic arthritis of the 
cervical spine with disc disease from 40 percent to 20 
percent, effective May 1, 2010, was proper and in accordance 
with the law; the criteria for restoration of a 40 percent 
rating have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.105(e), 
3.344(a), (b), 4.71a, Diagnostic Codes 5242-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2012); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to 
substantiate the claim, and to indicate which information 
and evidence VA will obtain and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The duties to notify and assist do not apply where the issue 
is a reduction in rating.  The VCAA duties are only 
triggered by the receipt of a new "application" or claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), (c).  In 
the case of a reduction, there has been no application or 
claim, so the VCAA is inapplicable.

However, there are specific particularized notice 
requirements which apply to a reduction in rating.  The 
procedural safeguards afforded to the claimant in a 
reduction case are set forth under 38 C.F.R. § 3.105(e), and 
are required to be followed by VA before issuing any final 
rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).  These specific notice requirements take precedence 
over the more general notice requirements found in the VCAA.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
referred to "the canon of interpretation that the more 
specific trumps the general."  See Zimick v. West, 11 Vet. 
App. 45, 51 (1998) ("a more specific statute will be given 
precedence over a more general one . . . .") (quoting Busic 
v. United States, 446 U.S. 398, 406   (1980)); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

As discussed in detail below, the procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105(e) governing 
rating reductions were explained to the Veteran in adequate 
detail in a November 2009 proposed reduction letter and 
rating decision prior to the January 2010 final rating 
reduction.  The Veteran was provided sufficient opportunity 
to present additional argument, evidence and testimony in 
opposition to the reduction.  Therefore, consideration of 
the propriety of the rating reduction for his traumatic 
arthritis of the cervical spine with disc disease proceeds 
to the merits of whether reduction in the rating was 
appropriate.

At this time, the Board also notes that it is cognizant of 
the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), 
that 38 C.F.R. § 3.103(c)(2) requires that the RO official 
or VLJ who conducts a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) 
the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  The Board finds that this was done at the June 
2012 Board hearing. Moreover, as discussed above, to the 
extent possible, VA has obtained the relevant evidence and 
information needed to adjudicate this appeal.  Neither the 
appellant nor his representative has asserted that VA failed 
to comply with 38 C.F.R. § 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the June 2012 
Board hearing. 

Analysis

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
See 38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a 
Veteran's disability rating, VA is required to comply with 
several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2012); see also Brown v. 
Brown, 5 Vet. App. 413, 420   (1993).  These provisions 
impose a clear requirement that VA rating reductions be 
based upon review of the entire history of the Veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  Such review requires VA to ascertain, based 
upon review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating reduction case not only must it be determined 
that an improvement in a disability has actually occurred 
but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).  VA is not limited, however, to 
medical indicators of improvement.  Rather, VA may rely on 
non-medical indicators of improvement to show that a Veteran 
is capable of more than marginal employment.  Id.   

It is essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.  38 C.F.R. § 4.1.  If an 
examination report does not contain sufficient detail, or 
the diagnosis is not supported by the findings on the 
examination report, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examinations or in use of descriptive 
terms.  38 C.F.R. § 4.13.  Finally, it must be considered 
that the basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body, to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.

Procedurally, where a reduction in an evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being 
made, a rating proposing the reduction or discontinuance 
must be prepared setting forth all material facts and 
reasons.  In addition, the RO must notify the Veteran that 
he has 60 days to present additional evidence showing that 
compensation should be continued at the present level.  The 
Veteran must be informed that he may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If no additional evidence is received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the Veteran expires.  38 C.F.R. § 
3.105(e). 

As to the propriety of the reduction, for reductions in 
rating to be properly accomplished, specific requirements 
must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  In certain rating 
reduction cases, VA benefits recipients are to be afforded 
greater protections set forth in 38 C.F.R. § 3.344(a) and 
(b).  In this case, the 40 percent rating for traumatic 
arthritis of the cervical spine with disc disease was 
effective from December 14, 1998 to May 1, 2010 and was 
therefore in effect for more than 5 years. 

Where a Veteran's schedular rating has been both stable and 
continuous for five years or more, the rating may be reduced 
only if the examination on which the reduction is based is 
at least as full and complete as that used to establish or 
continue the higher evaluation.  38 C.F.R. § 3.344(a).  The 
duration of the rating is measured from the effective date 
of the rating to the effective date of the reduction.  
Brown, 5 Vet. App. at 418.  Moreover, though material 
improvement in the mental or physical condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 
Vet. App. at 420-421. 

Where a rating reduction was made without observance of law, 
although a remand for compliance with that law would 
normally be an adequate remedy, in a reduction case the 
erroneous reduction must be vacated and the prior rating 
restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  In most cases, violations of the set of due process 
considerations applicable to rating reductions, or failure 
of the evidence to meet the standards for reducing an 
evaluation, render the underlying reduction void ab initio, 
rather than merely voidable.  In fact, the Court has 
consistently held that when VA reduces a veteran's 
disability rating without following the applicable 
regulations, the reduction is void ab initio and will be set 
aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 
Vet. App. 320, 324 (1995).

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose 
of determining whether the condition had demonstrated 
sustained, actual improvement.  Cf. Dofflemyer v. Derwinski, 
2 Vet. App. 277, 281-82 (1992). However, post-reduction 
evidence may not be used to justify an improper reduction.

The Board is required to establish, by a preponderance of 
the evidence, that a rating reduction on appeal is 
warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995).

Historically, in a September 1975 rating decision, the RO 
granted service connection and a 10 percent rating for 
degenerative arthritis of the cervical spine, effective 
October 25, 1974.  In a May 1995 rating decision, the RO 
granted an increased 20 percent rating for traumatic 
arthritis of the cervical spine, effective February 21, 
1995.  In an April 1999 rating decision, the RO granted an 
increased 40 percent rating for traumatic arthritis of the 
cervical spine with disc disease, effective December 14, 
1998, finding that the disability encompassed the cervical 
spine and associated radiculopathy of the upper extremities, 
under Diagnostic Code 5010 (pertaining to arthritis) and 
Diagnostic Code 5293 (the former Diagnostic Code pertaining 
to intervertebral disc syndrome (IVDS)).

The Board finds that the RO satisfied the due process 
notification requirements under 38 C.F.R. § 3.105(e).  
Specifically, in the November 2009 notice letter and rating 
decision, the RO complied with these procedural 
requirements.  The Veteran was given 60 days to present 
additional evidence and was notified at his address of 
record.  He did not request a predetermination hearing.  The 
Veteran was informed that the reason the RO proposed to 
reduce his rating for the service-connected cervical spine 
disability from 40 percent to 20 percent was because his 
condition had improved.  In the accompanying November 2009 
rating decision, the RO proposed to reduce the Veteran's 
disability evaluation for traumatic arthritis of the 
cervical spine with disc disease from 40 percent to 20 
percent.  The final reduction was implemented in a January 
2010 rating decision.  The effective date of the reduction, 
May 1, 2010, was effective the last day of the month after 
expiration of the 60-day period from the date of notice 
(February 1, 2010) of the January 2010 final rating action, 
as set forth in the applicable VA regulation.  See 38 C.F.R. 
§ 3.105(e).  Thus, all procedural requirements were met.

Upon review of the entire record, the evidence supports the 
reduction of the Veteran's disability rating from 40 to 20 
percent for traumatic arthritis of the cervical spine with 
disc disease effective May 1, 2010.  The reduction was 
proper for the reasons discussed below. 

The Board notes that the criteria for evaluating spine 
disabilities were revised several years prior to the instant 
appeal.  The regulations for evaluating IVDS were amended on 
September 23, 2002, and the criteria for rating all spine 
disabilities were amended September 26, 2003.  IVDS was 
previously rated under the former Diagnostic Code 5293, and 
is now rated under current Diagnostic Code 5243.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); See 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2012).  In this regard, the 
Board observes that governing law and regulation provide 
that a disability rating may not be reduced simply because 
the rating criteria have changed.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 3.951(a). 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 

A 10 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height. 

A 20 percent rating is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine of 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine.  

A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine.

The Notes following the General Rating Formula for 
Diseases and Injuries of the Spine provide further 
guidance in rating diseases or injuries of the spine.
        
Note (1) provides that any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated 
separately under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Note (2) provides that, for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are 
the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. 
§ 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2012).

Note (3) provides that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of 
the spine in a particular individual should be 
considered normal for that individual, even though it 
does not conform to the normal range of motion stated 
in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.  38 C.F.R. § 4.71a (2012).

Note (4) provides that the rater is to round each range 
of motion measurement to the nearest five degrees.  38 
C.F.R. § 4.71a (2012).

Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a (2012).

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under the General Rating Formula for Diseases and 
Injuries of the Spine, which includes combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which are rated on the total duration of 
incapacitating episodes over the past 12 months, whichever 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.   

Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, if there are 
incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 
12 months, a 10 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months, a 20 percent rating is warranted.  If 
there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is 
warranted.  If there are incapacitating episodes having 
a total duration of at least six weeks during the past 
12 months, a 60 percent rating is warranted.  38 C.F.R. 
§ 4.71a (2012).

Note (1) to the Diagnostic Code 5243 defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by and 
treatment by a physician.  Supplementary Information in 
the published final regulations states that treatment 
by a physician would not require a visit to a 
physician's office or hospital but would include 
telephone consultation with a physician.  If there are 
no records of the need for bed rest and treatment, by 
regulation, there are no incapacitating episodes.  38 
C.F.R. § 4.71a (2012).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992). 

The main evidentiary basis for the reduction was the VA 
examination conducted in October 2009.  This examination was 
as "full and complete" as the previous VA examinations 
conducted in February 2003 and March 2007.  See 38 C.F.R. § 
3.344(a).  The February 2003 VA examination was not the 
basis for the original assignment of a 40 percent evaluation 
in an April 1999 decision, but rather was conducted in 
conjunction with a May 2003 rating decision that continued 
the 40 percent evaluation.  The March 2007 VA examination 
was conducted prior to an April 2007 rating decision which 
found that the cervical spine disability did not meet the 
rating criteria for a 40 percent rating, but nonetheless 
confirmed and continued the 40 percent rating.  

In its April 2007 decision, the RO also granted service 
connection and a separate 10 percent rating for right upper 
extremity radiculopathy as secondary to service-connected 
traumatic arthritis of the cervical spine with disc disease.  
In a March 2009 rating decision, the RO granted an increased 
30 percent rating for right upper extremity radiculopathy, 
and granted service connection and a 10 percent rating for 
left upper extremity radiculopathy as secondary to traumatic 
arthritis of the cervical spine with disc disease.  In other 
words, the Veteran's bilateral radiculopathy of the upper 
extremities was previously rated as part of the disability 
of traumatic arthritis of the cervical spine with disc 
disease, but now these disabilities are rated separately.

The October 2009 VA examination was adequate for rating 
purposes.  It was based upon an interview with the Veteran, 
as well as objective clinical examination.  The examiner 
noted the Veteran's subjective complaints.

In addition, the VA examination reflected sustained, 
material improvement of the traumatic arthritis of the 
cervical spine with disc disease, reasonably certain to 
continue under the ordinary conditions of life.  See 38 
C.F.R. § 3.344(a); Kitchens, 7 Vet. App. at 324 (1995); 
Brown, 5 Vet. App. at 420-421 (1993).  The detailed 
discussion below supports this conclusion.

On VA compensation examination in February 2003, the Veteran 
complained of pain from to his cervical spine disability, as 
well as shooting pains down the sides of his neck 
posteriorly that radiated to his shoulders, and headaches.  
On examination, range of motion of the cervical spine was as 
follows:  flexion to 15 degrees, extension to 10 degrees, 
and lateral bending to 5 degrees bilaterally.  Sensation of 
the right upper extremity was diminished, and motor strength 
full throughout, except it was 4/5 in the right bicep.  An 
X-ray study showed degenerative changes at C3-4, C4-5, and 
C5-6.  The examiner noted that the Veteran failed to report 
for a scheduled magnetic resonance imaging (MRI) scan of the 
cervical spine.  The diagnostic impression was herniated 
disc at C4-5, C5-6 and C6-7 by history, and post-traumatic 
degenerative changes on the cervical spine at C3-4, C4-5 and 
C5-6.  The examiner stated that his examination was 
unremarkable in general except for the right upper 
extremity.

VA outpatient treatment records reflect intermittent 
treatment for chronic cervical spine pain. A December 2005 
physician outpatient note reflects that the Veteran 
complained of stabbing pain in his neck, going from his neck 
to his right arm.  On examination, he had normal range of 
motion of the neck, and his shoulders were symmetrical with 
normal range of motion.  The diagnostic assessment was neck 
pain.  A November 2006 computed tomography scan of the 
cervical spine showed significant disc space narrowing at 
C4-5 and narrowing of the C6-C7 disc space, and there was no 
documentation of any definite disc herniation.  VA and 
private medical records reflect that the Veteran also has 
severe chronic obstructive pulmonary disease (COPD).

On VA compensation examination in March 2007, the Veteran 
complained of chronic stabbing pain in the cervical spine at 
C3 through C6, with radiation of pain to his right upper 
extremity.  He also reported weakness, stiffness and fatigue 
by the end of the day.  On examination, there was no 
ankylosis.  He had tightness of the upper trapezius muscle 
extending up into C4 and C3.  There were sensory and motor 
deficits in the right upper extremity.  Range of motion was 
as follows:  flexion to 20 degrees without pain, and to 20-
30 degrees with pain, extension to 20 degrees with pain 
throughout, right and left lateral flexion was 0 to 10 
degrees without pain and 10 to 30 degrees with pain, right 
rotation was to 40 degrees without pain, and to 50 degrees 
with pain, and left rotation was to 40 degrees without pain, 
and to 40-55 degrees with pain.  Pain was increased on range 
of motion against resistance.  After repetitive motion, 
there was no decrease in range of motion, but there was 
increased pain and fatigue.  The Veteran denied periods of 
flare-up.  The examiner noted that there were no spasms, and 
that the Veteran did not have incapacitating episodes.  No 
imaging tests were ordered.  The diagnosis was traumatic 
arthritis of the cervical spine with disc disease with 
radiculopathy.

A June 2007 private electromyography and nerve conduction 
study showed bilateral median mononeuropathies at the wrist 
(carpal tunnel syndrome), mild right ulnar neuropathy at the 
elbow, bilateral (right greater than left) chronic mild to 
moderate cervical polyradiculopathies involving the C5-6 to 
C7-8 myotomes, and mild right ulnar mononeuropathy at the 
wrist.

On VA compensation examination in February 2009, performed 
to evaluate the Veteran's bilateral radiculopathy of the 
upper extremities, the examiner indicated that cervical 
spine range of motion was reduced 30 percent, except right 
lateral flexion was limited to 15 percent, which reproduced 
his main symptoms in the right upper extremity.  The 
diagnosis was status post remote cervical spine strain times 
two, and degenerative disc disease with bilateral cervical 
radiculopathies.  He also diagnosed bilateral carpal tunnel 
syndrome.  The examiner noted that a May 2007 magnetic 
resonance imaging (MRI) scan of the cervical spine showed 
disc dissection and disc degenerative change at multiple 
levels with relative sparing of the C5-6, C6-7 and C7-T1 
levels.  There was some mild spondylosis, and no significant 
central stenosis. The diagnostic impression was neural 
foraminal narrowing without spinal stenosis.  The examiner 
noted the electromyography findings, but indicated that on 
neurological examination, there were no peripheral nerve 
abnormalities.  On musculoskeletal examination, his 
predominant complaint (use-related low posterior neck pain 
that radiates to the left shoulder) is reproduced by right 
lateral neck flexion.  The examiner opined that the left 
upper extremity radiculopathy was secondary to his cervical 
spine disc disease, but his bilateral carpal tunnel syndrome 
was not caused by or the result of his cervical spine disc 
disease.

On VA examination in October 2009, the Veteran complained of 
pain of the neck, shoulders, and right arm, and headaches.  
He reported daily constant severe pain.  He also reported 
moderate stiffness and weakness of the neck.  He reported 
flare-ups that lasted 24 hours, and said the frequency 
varied.  On examination, gait, posture, and head position 
were normal.  There was abnormal curvature of the spine, 
specifically reduced cervical lordosis.  There was reduced 
motion of the cervical spine, and no ankylosis.  There was 
involvement of multiple cervical discs.  Range of motion was 
as follows:  flexion to 40 degrees, extension to 60 degrees, 
left and right lateral flexion to 45 degrees, left lateral 
rotation to 60 degrees and right lateral rotation to 70 
degrees.  Pain and weakness were present on the examination, 
but there was no spasm, effusion, instability, tenderness, 
redness, heat, abnormal movement or guarding of movement.  
After repetition of range of motion, there was an additional 
limitation of motion of extension, which was performed to 55 
degrees.  There was no additional fatigue, lack of endurance 
or incoordination.  The examiner noted that there was IVDS 
of the cervical spine, with muscle atrophy and wasting at 
C5-6.  There was no reflex loss and no sensory impairment.  
He indicated that there were no incapacitating episodes in 
the past 12 months.  The diagnoses were cervical 
degenerative disc disease, and IVDS of the cervical spine 
with axillary nerve involvement, radiculopathy through 
bilateral arms, and muscle wasting.  A November 2009 X-ray 
study showed multilevel degenerative disc change, most 
advanced at C4-5 and C6-7, and slight malalignment at C3-4.

A report of a private electromyography and nerve conduction 
study dated in February 2010 shows no evidence of a cervical 
radiculopathy as had been seen in June 2007.

A February 2012 physical therapy report reflects decreased 
range of motion of the cervical spine.  

In written statements and testimony submitted during this 
appeal, the Veteran essentially contends that the October 
2009 VA examination was inadequate, primarily because the 
examiner reportedly pressed on his head and increased his 
cervical spine range of motion.  He asserts that therefore 
the range of motion reported at that examination was 
inaccurate.  He also contends that the examiner was a few 
feet away from him during parts of the examination.  He also 
asserts that since findings shown in his X-ray studies and 
electromyography studies had not changed, then his range of 
motion also would not change unless it was coerced.  See his 
March 2010 statement.  

Moreover, he has recently contended that the doctor did not 
use a goniometer or other instrument to measure the range of 
motion of his cervical spine.  See his June 2012 statement 
and June 2012 hearing testimony.  However, the Board finds 
that this assertion is not credible, in light of the fact 
that the Veteran has previously reported that the examiner 
used a "protractor" to measure his range of motion.  See his 
December 2009 statement.  Although it is not explicitly 
stated in the report that the examiner used a goniometer in 
making these determinations, the examiner specified the 
ranges of motion in degrees.  There is no evidence the 
examiner did not use a goniometer, and the mere fact that he 
cited the degree measurements tends to suggest he did, 
despite the contentions to the contrary.  Finally, the 
Veteran feels that the examination was unprofessional, as 
the examiner used a folding chair and filled out his report 
on the examination table.  

An opinion is considered adequate when it is based on 
consideration of an appellant's prior medical history and 
examinations and describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability is a fully informed one.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  The Board finds that the October 
2009 VA examination was adequate, as the examiner reported 
the Veteran's complaints, he performed a physical 
examination, the examination report contains sufficient 
detail, and the diagnoses are supported by the findings in 
the examination report.  See 38 C.F.R. § 4.2; Id.

The Board again notes that the neurological manifestations 
of the Veteran's service-connected disability, i.e., his 
bilateral cervical radiculopathy, are separately 
compensated, and the established ratings for these 
disabilities are not at issue.

Upon review of the evidence of record, the Board finds that 
as the evidence clearly demonstrates that the Veteran's 
cervical spine range of motion has improved, the reduction 
to 20 percent is warranted.  Specifically, in February 2003, 
forward flexion was to 15 degrees and extension was to 10 
degrees.  Range of motion was described as normal in 
December 2005.  In March 2007, flexion was to 20 degrees 
without pain, and to 20-30 degrees with pain, and extension 
was to 20 degrees with pain.  In February 2009, cervical 
spine range of motion was only reduced by 30 percent (in 
other words, flexion and extension were performed to 
approximately 30 degrees, since normal cervical spine 
flexion and extension are to 45 degrees).  Finally on VA 
examination in October 2009 flexion was to 40 degrees, and 
extension was to 55 degrees, even with consideration of 
pain.  Such a sustained improvement in range of motion 
warrants a rating reduction, and his disability picture from 
traumatic arthritis of the cervical spine with disc disease 
does not more closely approximate the criteria for a higher 
evaluation under Diagnostic Code 5242, as the evidence as a 
whole contained in the record at the time of the reduction 
did not show forward flexion of the cervical spine of 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  The Board finds that material improvement 
has been shown, and in light of the consistent improvement 
in range of motion, that the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.

The Board has also considered whether the rating reduction 
was warranted via application of Diagnostic Code 5243, 
concerning IVDS.  However, the evidence as a whole contained 
in the record at the time of the reduction does not 
establish incapacitating episodes, as defined by Note (1) to 
Diagnostic Code 5243.  Although the Veteran reports that he 
must frequently rest due to his neck pain, the Board finds 
that there is no evidence of a period of acute signs and 
symptoms due to IVDS that required bed rest prescribed by a 
physician and treatment by a physician.  Moreover, at the 
October 2009 VA examination, the Veteran denied any 
incapacitating episodes for the past 12 months.  At his 
Board hearing, the Veteran complained he had incapacitating 
episodes once or twice per week, but he also denied that bed 
rest was prescribed by a physician. When describing his 
symptoms, he did not indicate that he was wholly bedridden 
but was able to move around and took rest in bed, as needed.  
As such, the rating reduction was also proper under 
Diagnostic Code 5243.

In sum, the preponderance of the evidence demonstrates that 
the reduction in rating from 40 to 20 percent for the 
Veteran's traumatic arthritis of the cervical spine with 
disc disease was proper and in accordance with Diagnostic 
Codes 5242-5243.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(e), 4.71a, Diagnostic Codes 5242-5243 
(2012); Kitchens, 7 Vet. App. at 325.  Restoration of a 40 
percent rating is therefore denied.



ORDER

Reduction of the disability rating for traumatic arthritis 
of the cervical spine with disc disease from 40 to 20 
percent, effective May 1, 2010, was proper; therefore, 
restoration of a 40 percent rating is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


